Opinion oe the Court by
Judge Lindsay:
Appellant makes no objection to tbe instructions given by tbe court to tbe jury. Tbe verdict cannot be said to be palpably against tbe weight of tbe evidence. It was tbe province of tbe jury to weigh all tbe facts and circumstances detaile'd by tbe proof and their finding will not be disturbed except in cases in which it is palpably wrong. Tbe newly discovered testimony is merely cumulative and we are not prepared to decide that in case it bad been before tbe jury a different result would have been produced. .We concur with tbe circuit court in its action in overruling tbe motion for a new trial.
Judgment affirmed.